UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6837


EDWARD LEE MOSES,

                                              Plaintiff - Appellant,

          versus


SERGEANT   DANNY   WRIGHT;   CAPTAIN   QUINTON
THOMPSON;   LIEUTENANT    SHERYL   WILLOUGHBY;
SERGEANT ALVIN LITTLE; CAPTAIN DONALD EDWARDS;
OFFICER ALAN HINSHAW; SERGEANT JAMES LINDSEY;
OFFICER JAMES M. JOHNSON; SERGEANT YOLANDA
THOMPSON;      OFFICER     BILLIE     WEAVER;
SUPERINTENDENT RICK JACKSON; SECRETARY THEODIS
BECK; DIRECTOR BOYD BENNETT; CHIEF HATTIE
PIMPONG; DIRECTOR FINESSE G. COUCH; GREGORY T.
WAH, Admin. Examiner,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:04-cv-00517-1-MU)


Submitted: July 20, 2006                       Decided: July 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Lee Moses, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Edward Lee Moses appeals a district court order and

judgment dismissing his civil rights complaint without prejudice

for failing to exhaust administrative remedies.   We have reviewed

the district court’s order and the record and affirm for the

reasons cited by the district court.     See Moses v. Wright, No.

3:04-cv-00517-1-MU (W.D.N.C. filed Apr. 10, 2006; entered Apr. 11,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -